               Case 3:19-cv-05956-RJB Document 78 Filed 12/14/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        VERONICA GAMBLE,                                       CASE NO. C19-5956 RJB
11
                                    Plaintiff,                 ORDER DENYING DEFENDANT’S
12              v.                                             MOTION TO BIFURCATE TIRAL
13      STATE FARM MUTUAL AUTOMOBILE
        INSURANCE COMPANY,
14
                                    Defendant.
15

16          This matter comes before the Court on Defendant State Farm’s Motion to Bifurcate Trial

17   in to UIM and Extra-Contractual Phases. Dkt. 71. The Court has considered the pleadings filed

18   in support of and in opposition to the motion and the file herein. For the reasons set forth below,

19   Defendant’s motion should be denied.

20                                          I.      BACKGROUND

21          This case arises out an insurance dispute. Dkt. 1-4. On July 8, 2017, Plaintiff, Veronica

22   Gamble, was rear-ended by a motorist who is not party to this lawsuit. Id. Immediately

23   following the accident, Plaintiff sought treatment for injuries to her wrist; she did not report a

24   head injury. Id. In the days and weeks following the accident, she developed symptoms


     ORDER DENYING DEFENDANT’S MOTION TO BIFURCATE TIRAL - 1
               Case 3:19-cv-05956-RJB Document 78 Filed 12/14/20 Page 2 of 3




 1   including severe headaches and vision loss. Id. In late July 2017, doctors attributed these

 2   symptoms to a cyst inside her pituitary gland. Id. Plaintiff subsequently underwent three

 3   surgeries and suffers from diabetes insipidus. Id. The Parties sharply disagree over whether the

 4   accident caused all of Plaintiff’s claimed injuries.

 5           Plaintiff brings both a contractual claim, in which she argues that she is entitled to

 6   benefits under her underinsured motorist policy (UIM), and extracontractual claims of insurance

 7   bad faith, negligent claims handling, violation of the Insurance Fair Conduct Act (IFCA), and

 8   violation of the Consumer Protection Act (CPA). Id. In the pending motion, Defendant seeks to

 9   bifurcate the trial so that the same jury would first hear and decide the contractual claim, and

10   then hear and decide the extracontractual claims. Dkt. 71. Plaintiff responded (Dkt. 73) and

11   filed a notice of supplemental authority (Dkt. 76). Defendant replied (Dkt. 77).

12                                             II.     DISCUSSION

13           Fed. R. Civ. P. 42(b) reads, in relevant part, “[f]or convenience, to avoid prejudice, or to

14   expedite and economize, the court may order a separate trial of one or more separate issues,

15   claims, crossclaims, counterclaims, or third-party claims.” “Bifurcation is typically reserved for

16   situations in which resolution of a single claim or issue could be dispositive of the entire case.”

17   Karpenski v. General Life Co., LLC, 916 F. Supp. 2d 1188, 1190 (W.D. Wash. 2012).

18           Bifurcation would not be more convenient, avoid prejudice, or expedite and economize

19   the trial. First, bifurcation creates an extra layer to the trial. There is a risk of duplicative facts

20   and evidence, including evidence by State Farm representatives and Plaintiff’s doctors about the

21   crash and Plaintiff’s medical condition. It would, therefore, be most convenient to address these

22   issues at the same time. Second, trying all claims together does not appear unduly prejudicial, in

23   part because of the overlapping nature of the claims and testimony. Finally, and perhaps most

24


     ORDER DENYING DEFENDANT’S MOTION TO BIFURCATE TIRAL - 2
               Case 3:19-cv-05956-RJB Document 78 Filed 12/14/20 Page 3 of 3




 1   importantly, disposition of the contractual claims would not necessarily dispose of the

 2   extracontractual claims. See Coventry Assoc. v. Am. States Ins. Co., 136 Wn.2d 269, 279 (1998)

 3   (“We hold an insured may maintain an action against its insurer for bad faith investigation of the

 4   insured’s claim and violation of the CPA regardless of whether the insurer was ultimately correct

 5   in determining coverage did not exist.”). Defendant State Farm’s motion to bifurcate trial (Dkt.

 6   71) is DENIED.

 7          It is so ORDERED.

 8          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 9   to any party appearing pro se at said party’s last known address.

10          Dated this 14th day of December, 2020.

11

12
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING DEFENDANT’S MOTION TO BIFURCATE TIRAL - 3
